Citation Nr: 1518317	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  09-43 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an effective date prior to August 6, 2005, for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from December 1945 to October 1947.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center (AMC) that, in pertinent part, granted a TDIU rating, effective August 6, 2005.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development of the record is needed for a proper adjudication of the instant claim.

In his April 2009 notice of disagreement, the Veteran argued he was entitled to an effective date of January 19, 2005, the date of his representative's letter to VA.  The listing of a date on a letter suggests merely that the letter was drafted on that date, and not necessarily that it was then posted or received.  However, the Veteran also asserted that he had his original copy with a U.S. postmark.  A copy of a letter postmarked on (or proximate to) the date on the letter would be strong evidence that a claim was then filed (the corollary being that if the letter cannot be produced, it would weigh against the credibility of that allegation).  Given the significance of the postmarked copy of the January 2005 letter from the Veteran's representative to the RO, it must be secured for the record.  

The case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should ask the Veteran to submit for the record the postmarked copy of his alleged original claim for TDIU (reported in his April 2009 notice of disagreement).  The AOJ should arrange for any further development suggested by his response.

2. The AOJ should then review the entire record and readjudicate the claim seeking an effective date prior to August 6, 2005, for the grant of a TDIU rating.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


